Title: To Thomas Jefferson from James Maxwell, 7 December 1780
From: Maxwell, James
To: Jefferson, Thomas



Sir
Navy Office Decr: 7th: 1780

I am to inform Your Excellency that the Lieutenant of the Jefferson thinks it will take Fourteen thousand pounds to pay her up to the present time. And there is also due the Workmen of the Ship Yard on the last of October (by Warrants on the Treasury) for Eighteen thousand six hundred and Seventy nine pounds fourteen Shillings and six pence. I am with great Respect Sir Your Excellencyes Most Obdt Servt,

Jas: Maxwell





£
s
d



Brig Jefferson
14000
0
0



Ship Yard the last day of Octr.
18679
14
10




£32679
14
10
Currt: Money



544
13
0
Hard Money




Clothing wanted:



26 Men
52 Shirts



26 Jackets



26 Breeches



26 ⅌ Stockings


55 Men being all the Sailors
55 ⅌ Shoes



55 ⅌ Hats or Caps



